Case 2:20-cv-09582-JFW-E Document 54-6 Filed 03/17/21 Page 1 of 4 Page ID #:1196




                         Exhibit 6
Case 2:20-cv-09582-JFW-E Document 54-6 Filed 03/17/21 Page 2 of 4 Page ID #:1197




                                            March 8, 2020

                                                                                      Writer’s Direct Contact
                                                                                         (213) 683-9205
                                                                                      (213) 683-4005 FAX
                                                                                        luis.li@mto.com


 Via FedEx and Electronic Mail

 Sheriff Alex Villanueva
 c/o Elizabeth D. Miller, Assistant County Counsel
 Office of the County Counsel
 County of Los Angeles
 Kenneth Hahn Hall of Administration
 500 West Temple Street #648
 Los Angeles, CA 90012
 emiller@counsel.lacounty.gov

        Re:     Dissemination of Photos of January 26, 2020 Helicopter Crash Scene

 Dear Sheriff Villanueva:

        We write to follow up on our March 2 letter, to which we have not yet received a
 response.

         Since we last wrote, additional disturbing reports have emerged regarding sheriff’s
 deputies sharing unauthorized photographs of the crash scene and the victims’ remains. You
 have publicly stated that at least eight deputies took illicit photos, and news outlets have reported
 that the photos have been sent to people outside the Sheriff’s Department. Reports also indicate
 that the Department knew of its deputies’ misconduct as early as January 29, when a citizen filed
 a complaint notifying the Department. Yet the Department did not inform the victims’ families
 until the L.A. Times was poised to report on the misconduct nearly five weeks later.
Case 2:20-cv-09582-JFW-E Document 54-6 Filed 03/17/21 Page 3 of 4 Page ID #:1198



 Los Angeles County Sheriff’s Department
 March 8, 2020
 Page 2


         The Department’s response to the misconduct also has been deeply troubling. According
 to reports by the L.A. Times, Department leadership “tried to keep a lid” on the potential scandal
 by deviating from “normal investigative protocols.” 1 Reports further indicate that, rather than
 formally investigate, Department leadership told the deputies that if they “came clean and
 deleted the photos, they would not face any discipline.” 2 Indeed, the Department appears to have
 initiated a formal investigation only after news of the deputies’ misconduct became public.
 Once news of the misconduct broke, you told news outlets that the Department does not have a
 policy addressing deputies using their personal cellphones to take photos of accident scenes,
 even though the Department’s policy on use of communication devices prohibits precisely that.
 (Policy 3-01/100.46, Los Angeles County Sheriff’s Department Manual of Policy and
 Procedures, available at http://pars.lasd.org/Viewer/Manuals/10008/Content/10426 (“Members
 shall not use a personal cellular telephone . . . to record, store, document, catalog, transmit,
 and/or forward any image . . . captured as a result of their employment and/or while performing
 official Department business that is not available or accessible to the general public.”).)

         All of this leaves Mrs. Bryant with substantial uncertainty as to whether the misconduct
 was truly limited to eight deputies and whether the photographs of her husband’s and daughter’s
 remains (or copies of them that may have been shared with others or stored online) will become
 public. Mrs. Bryant deserves to know whatever the Department knows regarding these
 questions. To that end, we ask on Mrs. Bryant’s behalf that you respond to the below requests
 no later than close of business on Tuesday, March 10.

 •         Describe what steps, if any, the Sheriff’s Department has taken to identify all personnel
           who had or have photographs or recordings of the crash scene or victims’ remains on
           their electronic devices (including cellphones) or cloud accounts.

 •         Describe what steps, if any, the Sheriff’s Department has taken to determine whether and
           to what extent personnel who had such photographs or recordings shared them with other
           members of the Department or third parties.

 •         Describe what steps, if any, the Sheriff’s Department has taken to secure all unauthorized
           photographs or recordings in the possession of its personnel such that they are not subject
           to further sharing.




 1
  Alene Tchekmedyian & Paul Pringle, A deputy allegedly showed off gruesome Kobe Bryant
 crash photos at bar. A cover-up scandal ensued, L.A. Times (Mar. 3, 2020), available at
 https://www.latimes.com/california/story/2020-03-03/kobe-bryant-crash-photos-sheriffs-
 department-tried-to-keep-quiet.
 2
     Id.
Case 2:20-cv-09582-JFW-E Document 54-6 Filed 03/17/21 Page 4 of 4 Page ID #:1199



 Los Angeles County Sheriff’s Department
 March 8, 2020
 Page 3


 •      Identify by name all personnel who had or have photographs or recordings of the crash
        scene or victims’ remains on their electronic devices.

 •      State whether the Sheriff’s Department confiscated and/or inspected the electronic
        devices of the personnel who had or have photographs or recordings of the crash scene or
        victims’ remains.

 •      Describe what steps, if any, the Sheriff’s Department has taken to secure all photographs
        of the crash scene or victims’ remains that its personnel sent to people outside of the
        crash investigation.

 •      Describe what steps, if any, the Sheriff’s Department has taken to review photographs of
        the crash scene or victims’ remains on its personnel’s electronic devices to determine
        their investigative value, and whether the Sheriff’s Department has turned images with
        investigative value over to the National Transportation Safety Board.

        As we noted in our March 2 letter, our client is evaluating all of her legal options and
 reserves all rights.

                                                    Sincerely,

                                                    /s/ Luis Li

                                                    Luis Li

 CC:    Brad D. Brian
        Gary Robb
        Anita Robb
